Citation Nr: 0117204	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  He died on May [redacted], 1985.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in November 1985 
denied entitlement to service connection for the cause of the 
veteran's death; the appellant was duly notified of the 
decision; she did not file a timely substantive appeal, and 
the decision became final.  In February 2000, she attempted 
to reopen her claim; the RO found that the additional 
evidence she submitted was not new and material, and the 
current appeal ensued.


FINDINGS OF FACT

1. A rating decision in November 1985 denied entitlement to 
service connection for the cause of the veteran's death.

2. Additional evidence submitted since November 1985 is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. An evaluation of 100 percent for schizophrenia, paranoid 
type, was in effect for more than 10 years prior to the 
veteran's death.



CONCLUSIONS OF LAW

1. A rating decision in November 1985, denying entitlement to 
service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

2. Additional evidence submitted since November 1985 is not 
new and material, and the claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

3. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is warranted.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Attempt to Reopen Claim for Service Connection for Cause 
of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When an appellant seeks to reopen a final decision based on 
new and material evidence, a sequential analysis must be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step 
is to determine whether new and material evidence has been 
received under 38 C.F.R. § 3.156(a) (2000).  Then, the merits 
of the claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

In the instant case, the evidence of record in November 1985 
included rating decisions during the veteran's lifetime, his 
death certificate, and the records of a coroner's inquest into 
his death.

The rating decisions showed that, at the time of his death in 
May 1985, service connection was in effect for schizophrenia, 
evaluated as 100 percent disabling.

The death certificate listed the veteran's cause of death as 
carbon monoxide asphyxiation.

Records of the coroner's inquest showed: police testimony that 
the veteran's body was found in his garage next to a car which 
was running, the veteran had an abrasion on his head, 
indicating that he had fallen, and it was discovered that he 
had been drinking prior to his death; and a coroner's jury 
verdict of accidental death.

The additional evidence consists only of statements by the 
appellant that the veteran had one of his "mental attacks" 
in the garage prior to his death and that the primary cause of 
his death was his service connected psychiatric disorder.  She 
stated that the veteran must have believed that he was in 
danger.  (Apparently, the appellant is suggesting that the 
veteran had a psychotic delusion before he fell in the 
garage.)

The Board finds that the additional evidence is new, but it is 
not material.  The appellant was not present in the garage 
prior to or at the time of the veteran's death.  Therefore, 
she has no personal knowledge as the circumstances or cause of 
the veteran's death, and the Board finds that her statements 
have no probative value.
The claim of entitlement to service connection for the cause 
of the veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7105.

II. Dependency and Indemnity Compensation Under 38 U.S.C.A. 
§ 1318

A statute provides that VA shall pay dependency and indemnity 
compensation to the surviving spouse of a deceased veteran 
described in this section in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).

With regard to the veteran, in a separate decision, the 
Board, on its own motion, reconsidered a decision of the 
Board in November 1974 on the issue of the propriety of the 
reduction of the evaluation of the veteran's schizophrenia, 
paranoid type, from 100 percent to 70 percent.  The Board 
has, in the separate decision, restored the rating of 100 
percent for schizophrenia, paranoid type, effective September 
1, 1974.  The effect of the Board's decision is that the 
veteran was continuously rated as 100 percent disabled by 
service connected psychiatric disability from October 1, 
1968, until his death in May 1985.  Therefore, entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is established.    


ORDER

New and material evidence not having been submitted, a claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted, subject to 
governing regulations concerning payment of monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



